Citation Nr: 1513091	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for congestive heart failure as secondary to service-connected diabetes mellitus or service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957 and from September 1965 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2014, the Board adjudicated the appeal and, in pertinent part, denied service connection for congestive heart failure as secondary to service-connected diabetes mellitus or service-connected coronary artery disease.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a joint motion for partial remand that vacated the Board's July 2014 decision as to the issue of service connection for congestive heart failure.  The Court remanded the matter to the Board for readjudication consistent with the February 2015 order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2015, the parties agreed to vacate the portion of the Board's July 2014 decision that denied secondary service connection for congestive heart failure.  The parties determined that the three pertinent VA examination reports and one VA addendum opinion of record were insufficient to adjudicate the secondary service connection claim, and they agreed that a new VA examination was needed.  

In a March 2015 Post-Remand Brief, the Veteran's representative similarly stated that a remand was necessary to afford the Veteran an adequate VA examination to address whether his congestive heart failure was aggravated by his service-connected diabetes mellitus or by his service-connected coronary artery disease.

Therefore, on remand, the Veteran should be provided a VA examination to comprehensively address whether his congestive heart failure was caused by or aggravated by his diabetes mellitus, his coronary artery disease, or by a combination of his service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After completing any other development deemed appropriate, schedule the Veteran for a VA examination to address his claimed congestive heart failure. 

The examiner should review the claims file in conjunction with the examination.  All appropriate tests should be conducted and all findings reported in detail. 

The examiner is asked to address the following questions: 

a) Is it at least as likely as not that the Veteran's congestive heart failure was caused by his service-connected diabetes mellitus?  

b) Is it at least as likely as not that the Veteran's congestive heart failure was aggravated by his service-connected diabetes mellitus?

c) Is it at least as likely as not that the Veteran's congestive heart failure was caused by his service-connected coronary artery disease?  

d) Is it at least as likely as not that the Veteran's congestive heart failure was aggravated by his service-connected coronary artery disease?

e) Is it at least as likely as not that the Veteran's congestive heart failure was caused by the aggregate of his service-connected disabilities?  

f) Is it at least as likely as not that the Veteran's congestive heart failure was aggravated by the aggregate of his service-connected disabilities?

In this context, aggravation means an increase in severity of the congestive heart failure that is proximately due to or the result of the service connected disability, and not due to the natural progression of the congestive heart failure.

An explanation should accompany all opinions expressed. 

If the examiner determines that the requested opinions cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




